UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 10-6928


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

DICKINSON NORMAN ADIONSER,

                Defendant – Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk.     Henry Coke Morgan, Jr.,
Senior District Judge. (2:03-cr-00081-HCM-JEB-1; 2:10-cv-00085-
HCM-DEM)


Submitted:   March 15, 2011                 Decided:    March 17, 2011


Before MOTZ and    WYNN,    Circuit   Judges,   and   HAMILTON,   Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Dickinson Norman Adionser, Appellant Pro Se.      Darryl James
Mitchell, Assistant United States Attorney, Norfolk, Virginia,
Laura Pellatiro Tayman, Assistant United States Attorney,
Newport News, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Dickinson Norman Adionser seeks to appeal the district

court’s order denying Adionser permission to file a successive

28 U.S.C. § 2255 (West Supp. 2010) motion.                              The order is not

appealable      unless          a    circuit         justice     or     judge         issues      a

certificate of appealability.                  28 U.S.C. § 2253(c)(1) (2006).                    A

certificate         of     appealability             will      not     issue       absent        “a

substantial showing of the denial of a constitutional right.”

28 U.S.C. § 2253(c)(2) (2006).                       When the district court denies

relief   on    the       merits,     a    prisoner         satisfies    this      standard       by

demonstrating        that       reasonable           jurists    would       find       that     the

district      court’s      assessment        of       the    constitutional           claims     is

debatable      or    wrong.          Slack     v.     McDaniel,       529    U.S.      473,     484

(2000); see Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003).

When the district court denies relief on procedural grounds, the

prisoner must demonstrate both that the dispositive procedural

ruling   is    debatable,           and   that       the    motion    states      a    debatable

claim of the denial of a constitutional right.                              Slack, 529 U.S.

at   484-85.         We    have      independently           reviewed       the    record       and

conclude      that       Adionser     has    not       made    the     requisite        showing.

Accordingly, we deny a certificate of appealability, deny leave

to   proceed    in       forma      pauperis,        and    dismiss     the       appeal.        We

dispense      with       oral       argument      because       the     facts         and     legal



                                                 2
contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                           DISMISSED




                                3